Appeal by defendant from a judgment of the Supreme *628Court, Queens County, rendered June 21, 1978, convicting him of possession of burglar’s tools, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Rabin, Gulotta and Cohalan, JJ., concur.